



AGREEMENT




This agreement is made and entered into as of the 8th day of December, 2005 by
and among Minera Rio Tinto, S. A. De C. V. (“MRT”), a company duly incorporated
and validly existing pursuant to the laws of the United Mexican States, having
an office at Av. Pascual Orozco Number 2117- Altos, La Cima, C. P. 31310,
Chihuahua, Chihuahua; Sunburst Acquisitions IV, Inc. (“Sunburst”), a Colorado
corporation, having an address of 609 Granville, Suite 880, Vancouver, BC V7Y
1G5, and Sunburst de Mexico, S.A. de C.V. (“Sunburst Mexico) a corporation duly
incorporated and validly existing pursuant to the laws of the United Mexican
States and having an office at Suite 5, Avenida del Mar No.1022 Zona Costera,
Mazatlan, State of Sinaloa, Mexico.




WHEREAS, the Board of Directors of Sunburst believes that entering into this
agreement is in the best interests of the company and its shareholders; and




WHEREAS, Sunburst Mexico is a wholly owned subsidiary of Sunburst; and




WHEREAS, Sunburst, Sunburst Mexico, and MRT desire to cancel the current
Operating Agreement between Sunburst Mexico and MRT pertaining to the operation
of the Cieneguita Property; and




WHEREAS, Sunburst, Sunburst Mexico, and MRT desire to cancel the Share Option
Agreement between Sunburst and MRT.




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
warranties and representations herein contained, the parties agree as follows:







ARTICLE 1

DEFINITIONS




1.1

The terms below shall be defined as follows:




(a)

“Operating Agreement” means the Operator’s Agreement entered into by MRT and
Sunburst Mexico on August 18, 2005.




(b)

“Properties” means the properties referenced in the following agreements:
Assignment Of Contract Agreement—Cieneguita, Sale And Purchase Of Mining
Concessions Agreement—Encino Gordo, Contract Of Exploration And Option Of
Purchase—Guazaparez, Assignment Of Contract Agreement—San Antonio, and
Assignment Of Contract Agreement—San Francisco, all signed on August 18, 2005.




(c)

“NSR” means the net smelter rate that Sunburst Mexico must pay from the net
proceeds of sales of mineral products extracted from any portion of the
Properties.








-1-




--------------------------------------------------------------------------------

(d)

“Share Option Agreement” means the Share Option Agreement entered into by MRT
and Sunburst on August 18, 2005.




(e)

“USD” shall mean United States Dollars.  All currency referenced in this
Agreement is in United States Dollars.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF MRT




2.1

MRT represents and warrants that:




(a)

Organization and Qualification.  MRT is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  MRT is not in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  MRT is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of this agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or financial condition of MRT, or (iii) a material adverse effect on
MRT’s ability to perform in any material respect on a timely basis its
obligations under this agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.




(b)

Authorization; Enforcement.  MRT has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by this agreement
and otherwise to carry out its obligations thereunder.  The execution and
delivery of this agreement by MRT and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of MRT and no further action is required by MRT in connection therewith.
 This agreement has been (or upon delivery will have been) duly executed by MRT
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of MRT enforceable against MRT in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.




(c)

No Conflicts.  The execution, delivery and performance of this agreement by MRT
and the consummation by MRT of the other transactions contemplated thereby do
not and will not: (i) conflict with or violate any provision of MRT’s or any
subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a





-2-




--------------------------------------------------------------------------------

default) under, result in the creation of any lien upon any of the properties or
assets of MRT or any subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a MRT or subsidiary debt or otherwise) or other understanding to
which MRT or any subsidiary is a party or by which any property or asset of MRT
or any subsidiary is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which MRT or a
subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of MRT or a subsidiary is bound
or affected, or (iv) conflict with or violate the terms of any agreement by
which MRT or any subsidiary is bound or to which any property or asset of MRT or
any subsidiary is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.




(d)

There is no litigation, proceeding or investigation pending or, to the knowledge
of MRT, threatened against MRT or any subsidiary which challenges the validity
of this Agreement or of any action taken or to be taken pursuant to or in
connection with the provisions of this Agreement. MRT has no knowledge of any
grounds upon which any such litigation, proceeding or investigation could be
based.







ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SUNBURST AND SUNBURST MEXICO




3.1

Sunburst and Sunburst Mexico represent and warrant that:




(a)

Organization and Qualification.  Sunburst and Sunburst Mexico are entities duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of their incorporation or organization (as
applicable), with the requisite power and authority to own and use properties
and assets and to carry on business as currently conducted.  Sunburst and
Sunburst Mexico are not in violation or default of any of the provisions of
their respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Sunburst and Sunburst Mexico are duly
qualified to conduct business and are in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by each makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of this agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or financial condition of Sunburst and Sunburst Mexico, taken as a
whole, or (iii) a material adverse effect on Sunburst’s or Sunburst Mexico’s
ability to perform in any material respect on a timely basis their obligations
under this agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.








-3-




--------------------------------------------------------------------------------

(b)

Authorization; Enforcement.  Sunburst and Sunburst Mexico have the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this agreement and otherwise to carry out their obligations
thereunder.  The execution and delivery of each of this agreement by Sunburst
and Sunburst Mexico and the consummation by them of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of Sunburst and Sunburst Mexico and no further action is required by
Sunburst or Sunburst Mexico in connection therewith.  This agreement has been
(or upon delivery will have been) duly executed by Sunburst and Sunburst Mexico
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of Sunburst and Sunburst Mexico enforceable against
Sunburst and Sunburst Mexico in accordance with its terms except (i) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.




(c)

No Conflicts.  The execution, delivery and performance of this agreement by
Sunburst and the consummation by Sunburst and Sunburst Mexico of the other
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of Sunburst’s or Sunburst Mexico’s certificates or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of Sunburst or Sunburst Mexico, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Sunburst or Sunburst
Mexico debt or otherwise) or other understanding to which Sunburst or Sunburst
Mexico is a party or by which any property or asset of Sunburst or Sunburst
Mexico is bound or affected, or (iii) conflict with or result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Sunburst or Sunburst
Mexico is subject (including federal and state securities laws and regulations),
or by which any property or asset of Sunburst or Sunburst Mexico is bound or
affected, or (iv) conflict with or violate the terms of any agreement by which
Sunburst or Sunburst Mexico is bound or to which any property or asset of
Sunburst or Sunburst Mexico is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.




(d)

There is no litigation, proceeding or investigation pending or, to the knowledge
of Sunburst or Sunburst Mexico, threatened against Sunburst or Sunburst Mexico
which challenges the validity of this Agreement or of any action taken or to be
taken pursuant to or in connection with the provisions of this Agreement.
Sunburst has no knowledge of any grounds upon which any such litigation,
proceeding or investigation could be based.




3.2

Capitalization of Sunburst




(a)

As of November 30, 2005, the authorized capital stock of Sunburst consists of
(i) two hundred million (200,000,000) shares of Common Stock, of which
89,994,324 shares are issued and outstanding and (ii) twenty million
(20,000,000) shares of Preferred Stock, of which





-4-




--------------------------------------------------------------------------------

no shares are issued and outstanding.  All of the issued and outstanding shares
of capital stock are validly issued, fully paid and nonassessable, were issued
in compliance with all applicable securities laws and are free from preemptive
rights or other restrictions on transfer.  




(b)

Sunburst shall engage in a reverse 1:50 stock split which will exchange one new
share for every fifty outstanding shares.  All shares issued pursuant to this
agreement shall be issued following the reverse stock split.




(1)

The reverse stock split shall be completed within three months after the date of
this Agreement.




(2)

Any shares to be issued under this Agreement shall be issued within thirty (30)
days after the completion of the reverse stock split.




3.3

Organization of Sunburst Mexico




(a)

 Sunburst Mexico is a limited liability corporation formed under the laws of
Mexico with 50,000 common shares of total outstanding Fixed Minimum Capital, of
which Sunburst owns 49,999 (99.9%) and 1 (.01%) is held in trust for the benefit
of Sunburst.







ARTICLE 4

CANCELLATION OF PREVIOUS AGREEMENTS




4.1

Notice of Termination of Operating Agreement.  This Agreement shall represent
notice of Sunburst Mexico’s intent to terminate the Operating Agreement with MRT
within 30 days, unless terminated earlier by mutual written consent.




4.2

Termination of Operating Agreement.  The Operating Agreement shall cease on the
31st day after this agreement is executed or on such day as mutually agreed to
in writing by the parties.  




4.3

Termination of Share Option Agreement.  This Agreement shall supersede and
terminate the Share Option Agreement entered into by MRT and Sunburst on August
18, 2005.  







ARTICLE 5

OTHER PROVISIONS




5.1

The Properties will be subject to a maximum of 2.5% NSR.  This NSR shall replace
any conflicting maximum NSR in any of the agreements concerning the Properties.
 Other provisions in the August 18, 2005 contracts relating to the Properties
concerning the calculation and payment of the NSR remain in effect.








-5-




--------------------------------------------------------------------------------

5.2

The Cienguieta Property, as defined in Assignment Of Contract
Agreement—Cieneguita (which was signed on August 18, 2005), is subject to a per
ounce royalty of $20 per ounce plus 10% of the amount gold is trading above
$400, up to a $2,000,000 total payout.




5.3

This Agreement exercises Sunburst Mexico’s right of first refusal on the mining
concessions on two properties, which are referenced in Section 8 (First Right of
Refusal) of the Sale And Purchase Of Mining Concessions Agreement (Encino Gordo)
which was signed on August 18, 2005.  The description of the properties
referenced in this section is attached as Exhibit A to that Agreement.  No
additional consideration, other than that provided in this Agreement, shall be
due in exchange for the exercise of the option, except for a 2.5% net smelter
return royalty payable to MRT; if Sunburst Mexico has not commenced commercial
production within four years from transfer date, Sunburst Mexico shall pay to
MRT $50,000 per year as advance royalty payments; such annual payments shall be
increased to $100,000 after sixth year; Sunburst Mexico may transfer back to MRT
the mining concessions in lieu of advance royalty payment.  These properties are
included in the definition of “Properties” as used in this Agreement.




5.4

Sunburst shall issue two million (2,000,000) shares of Sunburst’s common shares
to MRT or to its duly appointed assignee.  These shares shall be issued within
thirty (30) days after the finalization of a 1:50 reverse stock split of
Sunburst common stock, which shall be completed within three months from the
date of this Agreement.




5.5

When the production rate of the Cienguieta mine (as defined in the Assignment Of
Contract Agreement—Cieneguita) equals eighty-five percent (85%) of its designed
capacity, Sunburst shall issue an additional 1,000,000 shares of Sunburst common
stock to MRT.




(a)

85% of designed capacity shall mean a production rate of a minimum of 1,250
ounces per month for three consecutive months.




5.6

Transfer Restrictions.




(a)

The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 or to Sunburst,
Sunburst may require MRT to provide to Sunburst an opinion of counsel selected
by MRT and reasonably acceptable to Sunburst, the form and substance of which
opinion and shall be reasonably satisfactory to Sunburst, to the effect that
such transfer does not require registration of such transferred Securities under
the Securities Act.




(b)

MRT shall agree to the imprinting, as long as is required, of a legend on any
shares issued in the following form:




THE SECURITIES EVIDENCED HEREBY HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM
  REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, PURSUANT TO
REGULATION S THEREUNDER, AND CONSTITUTE “RESTRICTED SECURITIES” AS THAT TERM IS
DEFINED IN





-6-




--------------------------------------------------------------------------------

RULE 144 UNDER THE SECURITIES ACT OF 1933.  THEY CANNOT BE TRANSFERRED, OFFERED
OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF ANY
U.S. PERSON, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM.
 

5.7

Mutual Release.  Except for any claim or cause of action specifically arising
from a breach of this Agreement or otherwise reserved herein, MRT, Sunburst
Mexico and Sunburst, and their respective officers, directors, agents and
employees, irrevocably waive and release any and all present and future claims
and causes of action that any of them may have against each other arising out
of, or in any way relating to, the following agreements:




(a)

The Operating Agreement




(b)

The Share Option Agreement




5.8

Release of obligations.  MRT shall accept the two million (2,000,000) shares of
common stock of Sunburst as a release of all previous obligations that Sunburst
or Sunburst Mexico owed to MRT under the Operating Agreement and Share Option
Agreement, and the parties agree that all obligations agreed upon under the
Assignment of Cieneguita Option Agreement, Guazapares Option Agreement,
Assignment of San Antonio Option Agreement and Assignment of San Francisco
Option Agreement shall, following the signing hereof, continue to be in force
and effect and binding upon their terms to the parties thereto.







ARTICLE 6

OPTION TO PURCHASE SUNBURST MEXICO SHARES




6.1

Sunburst hereby irrevocably grants to MRT the option, but not the obligation, to
purchase 100% of the issued common shares of Sunburst Mexico for the total price
of $100, if Sunburst fails to complete the following obligations:




(a)

Raise a minimum of $2,000,000 in gross proceeds and transfer $1,500,000 in net
proceeds to Sunburst Mexico by April 30, 2006.




(b)

Payment to MRT of $60,000 by December 10, 2005 and $40,000 by January 15, 2006
of the $1,500,000 in net proceeds referenced in 6.1(a), leaving a balance of
$1,400,000.




6.2

If MRT exercises the option under this Article, it must return to Sunburst, for
cancellation, all Sunburst shares it has received under this Agreement and
release Sunburst from the obligation to issue any future shares under this
Agreement.




6.3

This option shall be deemed to have been exercised upon written notice from MRT
and the tendering of $100 from MRT to Sunburst.  Within 30 days of the exercise
of the option, Sunburst shall provide MRT with certificates representing the
Sunburst Mexico shares, and MRT





-7-




--------------------------------------------------------------------------------

shall provide Sunburst with the certificates representing the Sunburst shares
issued to MRT pursuant to this agreement.




6.4

If MRT exercises the option to purchase all of Sunburst Mexico’s shares,
Sunburst shall irrevocably assign to MRT, free of charge, all of Sunburst’s debt
recorded in the financial statements of Sunburst Mexico as debt owing to
Sunburst or to parties controlled by or related to Sunburst.  




6.5

This option shall remain open through May 31, 2006.  If MRT has not exercised
the option at that time, the option will terminate.




6.6

This option to purchase Sunburst Mexico shares shall be MRT’s sole recourse if
Sunburst fails to transfer the required funds to Sunburst Mexico.




ARTICLE 7

GENERAL




7.1

Notice.  Any notice or notification given or required to be given between the
parties as a result of the application of this Agreement shall be given in
writing and shall be addressed to the latest domiciles set out by the parties
under this Agreement, which domiciles are, until further notice is given, as
follows:




If to MRT:

 

Minera Rio Tinto, SA de CV

Attention: Mario Ayub Touché

 

Av. Pascual Orozco No.2117

La Cima, Chihuahua, Chihuahua, México

Tel/Fax. 614-414-7191




If to Sunburst Mexico:




Sunburst Mining de México, SA de CV

ATTN: Abraham Urias

Av. Del Mar 1022 – 5, Zona Costera

Mazatlán, Sinaloa, México, C.P.82149

Main. (6699) 90 05 48

Fax.   (6699) 86 98 59







     With a copy to:




Sunburst Acquisitions IV, Inc.

ATTN: Tracy Moore

609 Granville, Suite 880

Vancouver, BC V7Y 1G5





-8-




--------------------------------------------------------------------------------

604-685-5535




If to Sunburst:




Sunburst Acquisitions IV, Inc.

ATTN: Tracy Moore

609 Granville, Suite 880

Vancouver, BC V7Y 1G5

604-685-5535




The parties may, at any time, change their above-referenced domiciles by ten
days written notice to the other party.




All notices shall be given (i) by personal delivery, or (ii) by electronic
communication, with a confirmation sent by registered or certified mail return
receipt requested, or (iii) by registered or certified mail return receipt
requested or by commercial courier.  All notices shall be effective and shall be
deemed delivered (i) if by personal delivery, on the date of delivery if
delivered during normal business hours, and, if not delivered during normal
business hours, on the next business day following delivery, (ii) if by
electronic communication, on the next business day following actual receipt of
the mailed confirmation, and (iii) if solely by mail or by commercial carrier,
on the next business day after actual receipt.  




7.2

Headings.  The headings contained in this Agreement are for convenience and
reference only and shall not be used in any way to define, limit or expand the
meaning, intent or context of this Agreement or any provision hereof.  




7.3

Construction.  Unless the context in which words are used herein requires
otherwise, the use of the singular number herein shall include the plural and
the plural the singular, the use of the masculine, feminine or neuter pronouns
shall include the masculine, feminine and neuter, and the term “person” shall
mean any individual, partnership, corporation, trust or other entity.  




7.4

Governing Law.  This Agreement and the rights of the parties hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Colorado.

  

7.5

Severability.  If any covenant, condition, term or provision of this Agreement,
or the application thereof to any person or in any circumstance, shall be held
by any court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Agreement, or the application of such covenant, condition,
term or provision to persons or in circumstances other than those to which it is
held invalid or unenforceable, shall not be affected thereby, and each covenant,
condition, term and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  




7.6

Binding Effect.  Subject to the provisions hereof, this Agreement shall be
binding upon, and shall inure to the benefit of, each of the parties hereto and
their respective heirs, personal representatives, administrators, executors,
successors and assigns.  








-9-




--------------------------------------------------------------------------------

7.7

Calendar Days.  Unless otherwise expressly provided, all time periods shall be
determined on a calendar day basis.  If any date for performance, approval or
delivery falls on a Saturday, Sunday, or legal holiday, the time therefore shall
be extended to the next business day.




7.8

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument, notwithstanding the fact that all
parties are not signatory to the same original or counterpart.  




7.9

This Agreement shall endure to the benefit of and be binding upon Sunburst,
Sunburst Mexico, MRT and their respective heirs, personal representatives,
successors and assigns.




7.10

Each of the parties agrees that they will promptly execute all such documents
and do all such acts and things as may be necessary or desirable to carry out
the provisions or intent of this Agreement.




7.11

Each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.  









































-10-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first mentioned above.




Sunburst Acquisitions IV, Inc.

Minera Rio Tinto, S. A. De C. V.










By: /s/ Tracy Moore, CFO

By: /s/ Mario Ayub













Sunburst de Mexico, S.A. de C.V.













By: /s/ Tracy Moore












































-11-




--------------------------------------------------------------------------------

EXHIBIT A




Located in Municipality of Guazaparez, State Chihuahua, Mexico:




Mining concessions title no. 220149 (mining lot “El Camuchin”) and 220148
(mining lot “La Paloma”) which are adjacent to title No. 225297 (mining lot
“Encino Gordo”) and title No. 292013 (mining lot “Encino Gordo”).  







































































-12-


